In re: R. E. Bradford applying for certiorari, or writ of review, to the Court of Appeal, Second Circuit, Parish of West Carroll. 165 So.2d 503.
Writ refused. On the facts found by the Court of Appeal we find no error of law in its judgment.
SANDERS, J., is of the opinion that the writ should be granted. The action involves an intentional tort, that is, a trespass on the truck. The driver committed the trespass because he made the other party his sub-agent and joined in the use of the truck. Under these circumstances, liability arises for damages. See Restatement, Law of Torts, Section 217 et. seq.; and Arts. 2315 and 2320 of the LSA-Civil Code.